Citation Nr: 0028485	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for arthritis of the right knee.

2.  Service connection for arthritis of the cervical and 
dorsal/thoracic spine, claimed as secondary to a service-
connected lumbar spine disability.

3.  Entitlement to an increased disability evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1976.

In December 1977, the RO denied service connection for 
arthritis of multiple joints, to include the right knee, on 
the basis that the evidence was insufficient for a diagnosis.  
The veteran did not appeal that denial.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The RO's March 1998 decision included the denial of service 
connection for bilateral knee disability on the basis that 
new and material evidence had not been submitted warranting 
reopening the claim.  Subsequent to the March 1998 rating 
decision, the RO received copies of the veteran's outpatient 
treatment records from the Naval Hospital at Camp Lejeune.  
Also, in May 1999, the veteran testified at a personal 
hearing held before a hearing officer at the RO.  During that 
hearing, the veteran clarified that he was seeking service 
connection for a arthritis of the right knee (arthritis) and 
not for any left knee condition.  

While the RO considered the issue of service connection for 
arthritis of the right knee on a de novo basis, without 
reference to either finality of the prior denial or the 
requirements for reopening a previously disallowed claim, the 
Board must make an independent determination of whether the 
new and material evidence requirement has been met, 
regardless of whether the RO adjudicated the claim on the 
merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board were to 
adjudicate the claim on the merits without resolving the new 
and material evidence issue, its actions would violate its 
statutory mandate set forth in 38 U.S.C.A. §§ 7104 (b) and 
5108.  Id.  Accordingly, the Board finds that claim involving 
the right knee is best characterized as it appears on the 
cover page of this decision.

The claims for a higher evaluation for hypertension and for a 
total rating based in individual unemployability due to 
service-connected disabilities is addressed in the REMAND 
following the ORDER portion of the DECISION.


FINDINGS OF FACT

1.  In December 1977, the RO denied service connection for 
arthritis of multiple joints, to include the right knee, on 
the basis that the evidence was insufficient for a diagnosis; 
although notified of the denial in January 1978, the veteran 
did not appeal. 

2.  Since the December 1977 denial of the claim, evidence 
associated with the record includes diagnoses of arthritis of 
the right knee evidence indicating that the veteran has 
arthritis of the cervical and thoracic spine.

3.  As the veteran has testified that he injured his right 
knee in service, and x-rays reveal right knee arthritis with 
evidence of "old trauma," the veteran's claim for service 
connection for right knee arthritis is, at least, plausible. 

4.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed cervical and 
dorsal/thoracic spine arthritis and his service-connected 
degenerative disc disease of the lumbar spine.  

5.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by pain on motion and moderate limitation 
of motion; however, there is no fatigue, weakness, lack of 
endurance, tenderness, atrophy, muscle spasm, or neurological 
deficits.  


CONCLUSIONS OF LAW

1.  The RO's December 1977 denial of service connection for 
arthritis of multiple joints, to include the right knee, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  The petition to reopen the claim for service connection 
for arthritis of the right knee is reopened, and the claim is 
well grounded.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999). 

3.  The claim for service connection for cervical and 
dorsal/thoracic spine disability secondary to service-
connected lumbar spine disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for a disability evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may presumed, for 
certain chronic diseases, such as arthrititis, which develop 
to a compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1999).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was, in fact, incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A.  Right Knee

As noted in the INTRODUCTION, above, service connection for 
arthritis of multiple joints, specifically to include the 
right knee, previously was considered and denied.  Following 
review of the veteran's service medical records and the 
report of a VA examination conducted in November 1977, the RO 
denied service connection for arthritis of multiple joints on 
the basis that the evidence was insufficient for a diagnosis.  
Although notified of the denial in January 1978, the veteran 
did not appeal.  Hence, that decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

In connection with the current appeal, the RO reviewed the 
claim for a right knee disability on a de novo basis and 
notified the veteran in an August 1999 supplemental statement 
of the case that service connection for a right knee 
disability was denied on the basis that the claim was not 
well grounded.  The Board has reviewed the evidence of record 
and finds that, since the RO's December 1977 rating decision, 
there is medical evidence currently showing arthritis in the 
right knee; thus, veteran's claim is reopened.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  
The next step is to consider whether based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  Because 
the RO previously provided the veteran with the criteria for 
establishing service connection, and the requirement of 
submitting a well legal requirement of a submitted a 
specifically advised of the evidence needed to support the 
claim, as well as in view of the discussion noted below, the 
Board finds that there is no prejudice to him in adjudicating 
the reopened claim without first remanding it to the RO for 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In this case, the veteran served on active duty as a medical 
laboratory technician.  In correspondence to the VA and in 
his testimony presented during his personal hearing, he 
related that he injured his right knee in Vietnam when he hit 
it against a concrete embankment when thrown out of the back 
of an ambulance during a mortar attack.  

During the veteran's personal hearing, he testified that he 
had injured his right knee in 1969 while in Vietnam, but he 
did not receive treatment at the time, other than having it 
bandaged.  It was not until months later when he returned 
that he received the physical therapy.  He further testified 
that, to the best of his knowledge, the 1969 incident was the 
only time he had injured his right knee.  The veteran's 
service medical records show that he was treated in 1970 for 
complaints of right knee pain on hyperflexion, of several 
months' duration.  He underwent physical therapy.  The 
veteran's outpatient treatment records from the Naval 
Hospital at Camp Lejeune, which were recently received by the 
RO, contain records dated in November 1997 showing him 
complaining of chronic knee problems secondary to an injury 
in Vietnam.  The report of a November 1997 X-ray taken of the 
veteran's right knee revealed well localized old cortical 
elevation in the proximal shaft of the fibula, which was 
noted as appearing to be from an old trauma.  Small spurs 
were also seen arising from the poles of the patella 
posteriorly.  

Because the RO has denied the veteran's claim for service 
connection for a right knee disability on the basis that it 
was not well-grounded, the preliminary question to be 
answered in this case is whether the veteran has, in fact, 
presented evidence of a well-grounded claim.  A well-grounded 
claim is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); see also Epps v. Gober, 126 F.3d 
1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 
Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  Rather, as recently held in 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000), the 
threshold for a well-grounded claim is "unique and uniquely 
low."  The claim need only be "plausible."  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has the condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

In the case at hand, there appears to be competent medical 
evidence of record that at least suggests that there is a 
relationship between currently noted arthritis in the right 
knee and an old trauma localized old cortical elevation in 
the proximal shaft of the fibula, which was noted as 
appearing to be from an old trauma.  The veteran has 
testified that he injured his knee while in service and that 
he has not had any other right knee injury.  Where the 
determinative issue is factual rather than one requiring 
medical judgment, lay testimony may constitute sufficient 
evidence to well ground the claim.  See Hickson v. West, 12 
Vet. App. 247, 252-53 (1999).  Given the veteran's hearing 
testimony and service medical records of him undergoing 
physical therapy for right knee pain, it appears that the 
claim is, at least plausible.  


B.  Cervical and Dorsal/Thoracic Spine

In the veteran's case, his service medical records do not 
contain any complaints, findings or symptomatology associated 
with any cervical or dorsal/thoracic disorder.  In fact, X-
rays taken of his cervical spine in January 1959, September 
1962, May 1964, and July 1974 consistently revealed that the 
his cervical spine was normal.  An X-ray taken of his lower 
thoracic and upper lumbar spine in May 1969 revealed that the 
area was within normal limits.  

Post-service, the veteran underwent VA examinations in 
November 1977 and May 1989.  During these evaluations, he 
made no complaints pertaining to either his cervical or 
dorsal/thoracic spine, although he did complain of an aching 
in his neck at the 1989 examination; however, no findings 
were made pertaining to either the cervical or 
dorsal/thoracic spine.  The earliest medical evidence of an 
upper spine condition was seen in his January 1996 U.S. Naval 
Hospital X-ray report which revealed that the cervical spine 
had normal alignment, mild disc narrowing at C5-C6 with mild 
anterior spurring at C5-C6 and C6-C7.  Severe degenerative 
arthritis in most all apophyseal joints was seen.  

A statement from the veteran's private physician, dated in 
June 1997, reports that the veteran is suffering chronic back 
pain and hypertension, and that he is totally disabled.  On 
VA examination of December 1997, the diagnoses included 
degenerative joint disease of the thoracic spine.  

Essentially, the veteran maintains that the arthritis in his 
cervical and dorsal/thoracic spine and service-connected 
degenerative disc disease of the lumbosacral spine are "all 
related."  The Board construes these assertions as 
indicating his desire for service connection to be granted on 
a secondary basis, rather than as a residual of any in-
service injury or disease.  

Pertinent to this claim, the Board notes that service 
connection may by granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder 
v. Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of aggravation to a nonservice-connected disorder that 
is proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Under such circumstances, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  

In this case, the medical evidence demonstrates the existence 
of current cervical and thoracic/dorsal spine disability.  
Significantly, however, there is no competent medical 
evidence of a nexus or link between the recently shown 
arthritis in the cervical and dorsal/thoracic spine and his 
service-connected degenerative disc disease of the 
lumbosacral spine, either on the basis of causation or 
aggravation.  As such, there is no competent medical evidence 
to support the veteran's claim. 

While the veteran may well believe that his currently 
diagnosed cervical and dorsal/thoracic spine arthritis is 
related to o his service-connected degenerative disc disease 
of the lumbosacral spine, the Board emphasizes that it is the 
province of trained health care professionals to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability, or an opinion as to the etiology 
of that disability.  As the veteran is a lay person without 
medical training or expertise, he is not competent to render 
an opinion on a medical matter (here, medical causation); 
hence, his contentions in this regard have no probative 
value.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

Thus, in the absence of competent medical evidence of a nexus 
between currently diagnosed cervical and dorsal/thoracic 
spine arthritis and his service-connected degenerative disc 
disease of the lumbar spine, the Board must conclude that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for cervical and dorsal/thoracic spine 
disability is well grounded.  As the duty to assist has not 
been triggered by evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the record to 
support his claim for service connection on this issue.  See 
Epps, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances that would put the VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well-ground the veteran's 
service connection claim for either a cervical and dorsal 
spine disability.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

The Board also notes that the RO set forth the legal 
requirement of presenting a well-grounded claim in its March 
1999 statement of the case and August 1998 supplemental 
statement of the case.  The Board finds that the duty to 
inform the veteran of evidence needed to complete his 
application for benefits has been met.  See 38 C.F.R. § 5103; 
Robinette v., Brown, 8 Vet. App. 69, 77-78 (1996). 


II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for degenerative disc disease of the 
lumbar spine is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed; and that no further assistance to the veteran is 
required in order to comply with the duty to assist on this 
issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as it is in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  The Board is also required to take pain 
symptoms and weakness into account, to the extent that they 
are supported by adequate pathology, particularly in a rating 
involving limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45; 
see also Felucca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In the veteran's case, he sustained lumbosacral strain while 
on active duty, with subsequent in-service treatment for 
occasional symptoms since the strain.  In 1972, a diagnosis 
of mechanical low back pain due to degenerative disc disease 
was made.  Post-service, he underwent VA examination of the 
lumbosacral spine, which revealed minimal degenerative 
changes at L5-S1.  As a result, service connection for 
degenerative disc disease of the lumbar spine was granted in 
a December 1977 rating decision, and a 10 percent evaluation 
was assigned from October 1976, the first day following the 
date of his separation from military service.  

In October 1997, the veteran filed a claim for an increase, 
which the RO granted in a March 1998 rating decision.  In 
that decision, the disability evaluation for the veteran's 
degenerative disc disease of the lumbar spine was increased 
to 20 percent.  It is this rate of disability that the 
veteran is disputing.  

The veteran's outpatient treatment records from the Naval 
Hospital at Camp Lejeune for 1994 to 1998 reflect that he was 
seen for various complaints, to include a bulging disc of L5-
S1.  X-rays taken of his lumbosacral spine in January 1996 
revealed marked disc narrowing at L5-S1 with anterior 
spurring and nitrogen in the disc space.  Straightening of 
the lordotic curve suggested paravertebral muscle spasm.  

The report of the veteran's December 1997 VA examination 
notes that he complained of low back pain for which he took 
analgesics.  He reported having periodic flare-ups when he 
made the wrong move, which resulted in him being 
incapacitated for a few days.  The examiner noted that the 
veteran was not using crutches, braces or canes.  On 
examination, range of motion studies revealed forward flexion 
of the dorsolumbar spine to 90 degrees; backward extension to 
20 degrees; lateral flexion to 25 degrees, left, and to 20 
degrees, right; and rotation to 25 degrees, bilaterally.  All 
these movements caused the veteran pain.  There was no 
fatigue, weakness, or lack of endurance noted.  There was no 
objective evidence of tenderness or weakness.  He had no 
posture abnormality.  He had no atrophy or muscle spasm.  No 
neurological deficits were elicited.  X-rays taken of the 
lumbosacral spine revealed degenerative changes.  The 
examiner noted that he expressed no opinion as to what point 
in the range of motion pain began because it would be pure 
speculation.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  The veteran's degenerative 
disc disease of the lumbosacral spine is rated analogous to 
intervertebral disc syndrome and is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under that code, a 20 percent evaluation is warranted 
for moderate interveterbral disc syndrome with recurring 
attacks.  A 40 percent rating is warranted severe 
interveterbral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating is warranted for 
pronounced interveterbral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

As intervertebral disc syndrome involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the back, to include that resulting 
from pain (see VAOPGCPREC 36-97 and Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996)) the veteran's disability may be rated, 
alternatively, on the basis of limitation of motion.  Under 
Diagnostic Code 5292, slight limitation of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of the 
lumbar spine warrants a 20 percent evaluation and a 40 
percent evaluation is warranted if there is severe limitation 
of motion of the spine.  See 38 C.F.R. § 4.71a.  

In correspondence submitted to the VA and in testimony 
presented during his personal hearing, the veteran asserts 
that, due to his low back disability, he is unable to lift 
more than five pounds and he cannot walk or stand for long 
periods of time.  

Applying the relevant law and regulations to the facts in 
this case, the Board finds that the record presents no basis 
for assigning a higher evaluation for the veteran's 
degenerative disc disease of the lumbar spine under 
applicable schedular criteria.  The report of the veteran's 
December 1997 VA examination shows that he complained of low 
back pain with periodic flare-ups.  However, neurological 
evaluation of his lower extremities found no neurological 
deficits.  In the absence of severe condition with recurring 
attacks and intermittent relief, or pronounced disability 
with persistent symptoms compatible with sciatic neuropathy 
or other neurological findings a disability evaluation in 
excess of 20 percent under Diagnostic Code 5293 is not 
warranted.  

Degenerative changes in the veteran's lumbosacral spine 
affects limitation of motion of the spine.  The range of 
motion studies conducted during the veteran's December 1997 
VA examination, revealed slight limitation of flexion and 
rotation, with moderate limitation of extension and lateral 
flexion; however, all movements caused the veteran pain.  As 
such, the examiner was unable, without speculation on his 
part, to state to what extent and in which degrees the 
limitation of motion was additionally limited by pain because 
the veteran complained of motion during all movements.  Under 
Diagnostic Code 5292, moderate limitation of motion of the 
lumbar spine warrants 20 percent.  On the other hand, the 
examiner noted that there was no evidence of tenderness, 
weakness, fatigue, or lack of endurance.  He further noted 
that the veteran was not using crutches, braces or canes.  
The 20 percent evaluation contemplates the veteran's 
limitation of motion, to include his pain on motion.  

A 20 percent rating is warranted for lumbosacral strain under 
Diagnostic Code 5295 where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
See 38 C.F.R. § 4.71a.  Absent medical evidence of 
symptomatology of severe low back condition, the criteria for 
a 40 percent evaluation under this code is not warranted.  

Under the circumstances, the Board finds that the veteran has 
moderate disc syndrome and moderate limitation of motion due 
to pain warranting a 20 percent evaluation, but entitlement 
to a higher evaluation has not been shown.  Without objective 
evidence of severe limitation of motion of the veteran's back 
due to pain, or of greater neurological involvement 
manifested by severe attacks with intermittent relief or 
pronounced condition with demonstrable muscle spasm or absent 
ankle jerk and little intermittent relief, the currently 
assigned 20 percent evaluation remains appropriate.  The 
Board points out that the functional loss due to pain has 
been considered in arriving at the appropriate evaluation 
pursuant to Diagnostic Codes 5292, 5293, and 5295.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 
at 204-07.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's back disability, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20.  However, even if 
such consideration were appropriate, in the absence of 
medical evidence of fractured vertebra or ankylosis of the 
lumbar spine, there is no basis for assignment of a higher 
evaluation at stage under Diagnostic Codes 5285 or 5289.  

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant assignment of an evaluation higher than 20 
percent on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment.  The Board acknowledges the veteran's statement 
that, during periods of flare-up, he can be incapacitated for 
a few days which, although he is retired military, affects 
his daily routine.  However, even accepting such assertions 
as true, the Board would point out that interference with 
daily activities is contemplated in the current 20 percent 
evaluation.  In addition, there is no showing that the low 
back disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

As new and material evidence to reopen the claim for service 
connection for arthritis of the right knee, and evidence of a 
well-grounded claim, has been presented, the appeal is 
granted to this extent.  

In the absence of a well-grounded claim, service connection 
for cervical and dorsal/thoracic spine disabilities secondary 
to servicce-connected lumbar spine disability is denied.  

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.  


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for arthritis of the right 
knee, the RO must now consider the claim on the merits.  
However, prior to doing so, additional development to fulfill 
the duty to assist is warranted.  As for the issue of an 
increased rating for hypertension, a mere allegation that a 
service-connected disability is more severe than reflected in 
a current evaluation is sufficient to establish a well-ground 
claim.  See Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, given that the Board has found that the veteran's 
claim for a right knee disability is well-grounded and the 
claim for an increased disability evaluation for hypertension 
needs to be readjudicated, the issue of a total disability 
rating based on individual unemployability due solely to 
service-connected disabilities, also may need to be 
readjudicated.  

As for the issue of service connection for a right knee 
disability, the veteran's records need to be reviewed and a 
medical opinion obtained as to whether it is at least as 
likely as not that his currently diagnosed arthritis in the 
right knee is related to a disease or injury in service.  If 
the examiner determines that further examination of the 
veteran is necessary to support such opinion, then the 
veteran needs to be scheduled for an examination.  

The Board notes that the veteran's hypertension is evaluated 
under schedular criteria for evaluating diseases of the 
arteries and veins.  By regulatory amendment effective 
January 12, 1998, substantive changes were made to that 
criteria, as set forth at 38 C.F.R. § 4.104.  

The veteran filed his claim for an increased disability 
rating for hypertension, evaluated under Diagnostic Code 
7101, in October 1997.  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).  

In the veteran's case, the statement of the case sent to the 
veteran in March 1999 only contains the current criteria.  It 
is clear that the RO did not consider the previous criteria 
in evaluating the veteran's service-connected disability, or 
if the RO did, there is no indication of such in the record, 
particularly for the period between the time the veteran 
filed his claim and the effective date of the revised 
regulation.  Accordingly, the RO should be afforded an 
opportunity to evaluate the veteran's hypertension utilizing 
both the previous and revised criteria.  

Accordingly, these matter is hereby REMANDED for the 
following additional actions:  

1.  The RO should forward the claims 
folder, to include a copy of this REMAND, 
to an appropriate physician for a 
thorough review of the veteran's claims 
folder.  The examining physician is to 
offer a medical opinion as to whether it 
is at least as likely as not the 
veteran's currently diagnosed arthritis 
in the right knee is related to a disease 
or injury in service.  

If the examiner determines that an 
examination of the veteran's right knee 
is necessary for such opinion, then the 
veteran should be scheduled to undergo 
further examination, to include all 
appropriate tests and studies.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  

2.  The RO should again consider the 
veteran's claim for an increased 
evaluation for hypertension, including 
consideration of both the old criteria, 
in effect prior to January 12, 1998, and 
the revised criteria, effective from that 
date, for rating diseases of the arteries 
and veins.  

3.  If either the issue of service 
connection for a right knee disability or 
for an increased disability evaluation 
for hypertension is resolved in favor of 
the veteran, then the RO needs to 
adjudicate the issue of the veteran's 
entitlement to a total disability rating 
based on individual unemployability due 
solely to service-connected disabilities.  

4.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall, 11 Vet. App. at 
271.  If any action taken is deficient in 
any manner, appropriate corrective action 
should be undertaken.

4.  After completion of the above 
development, and undertaking any 
additional deemed warranted by the 
record, the RO's adjudicate of the 
veteran's claims is to be on the basis of 
all evidence of record, and all pertinent 
legal authority.  The RO should provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an SSOC 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 



